UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q XQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1 - 07109 SERVOTRONICS, INC. (Exact name of registrant as specified in its charter) Delaware 16-0837866 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 1110 Maple Street, Elma, New York 14059-0300 (Address of principal executive offices) 716-655-5990 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes X .No. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ; No X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 31, 2008 Common Stock, $.20 par value 2,281,102 - 1 - INDEX PART I. FINANCIAL INFORMATION Page No Item 1. Financial Statements (Unaudited) a) Consolidated balance sheets, June 30, 2008 and December 31, 2007 3 b) Consolidated statements of operations for the three and six months ended June 30, 2008 and 2007 4 c) Consolidated statements of cash flows for the six months ended June 30, 2008 and 2007 5 d) Notes to consolidated financial statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Security Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures 18 -2 - SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ($000’s omitted except share and per share data) June 30, December 31, 2008 2007 (Unaudited) Assets Current assets: Cash and cash equivalents $ 3,959 $ 4,879 Accounts receivable 4,727 4,570 Inventories 8,803 8,011 Deferred income taxes 411 411 Other assets 845 572 Total current assets 18,745 18,443 Property, plant and equipment, net 5,777 5,870 Other non-current assets 213 218 $ 24,735 $ 24,531 Liabilities and Shareholders’ Equity Current liabilities: Current portion of long-term debt $ 387 $ 387 Accounts payable 1,479 1,419 Accrued employee compensation and benefit costs 1,501 1,278 Accrued income taxes 189 489 Other accrued liabilities 298 298 Total current liabilities 3,854 3,871 Long-term debt 4,133 4,242 Deferred income taxes 412 412 Shareholders’ equity: Common stock, par value $.20; authorized 4,000,000 shares; issued 2,614,506 shares; Outstanding 1,935,797 (1,933,797 – 2007) shares 523 523 Capital in excess of par value 13,033 13,033 Retained earnings 7,068 6,753 Accumulated other comprehensive loss (67 ) (67 ) 20,557 20,242 Employee stock ownership trust commitment (1,832 ) (1,832 ) Treasury stock, at cost 333,404 (335,404 – 2007) shares (2,389 ) (2,404 ) Total shareholders’ equity 16,336 16,006 $ 24,735 $ 24,531 See notes to consolidated financial statements -3 - SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS ($000’s omitted except share and per share data) (Unaudited) Three Months Ended Six Months Ended June 30, June 30, 2008 2007 2008 2007 Revenues $ 7,732 $ 8,374 $ 16,717 $ 14,904 Costs, expenses and other income: Cost of goods sold, exclusive of depreciation 5,617 6,477 12,085 11,594 Selling, general and administrative 1,021 1,011 2,044 1,922 Interest 40 64 87 126 Depreciation and amortization 141 141 281 280 Other income, net (15 ) (37 ) (53 ) (71 ) 6,804 7,656 14,444 13,851 Income before income tax provision 928 718 2,273 1,053 Income tax provision 340 279 832 410 Net income $ 588 $ 439 $ 1,441 $ 643 Income per share: Basic Net income per share $ 0.30 $ 0.23 $ 0.74 $ 0.33 Diluted Net income per share $ 0.27 $ 0.21 $ 0.67 $ 0.30 See notes to consolidated financial statements - 4 - SERVOTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS ($000’s omitted) (Unaudited) Six Months Ended June 30, 2008 2007 Cash flows related to operating activities: Net income $ 1,441 $ 643 Adjustments to reconcile net income to net cash provided by operating activities - Depreciation and amortization 281 280 Change in assets and liabilities - Accounts receivable (157 ) (292 ) Inventories (792 ) (856 ) Other assets (273 ) (158 ) Other non-current assets 5 91 Accounts payable 60 746 Accrued employee compensation and benefit costs 223 486 Accrued income taxes (300 ) 121 Other accrued liabilities (1 ) (23 ) Net cash provided by operating activities 487 1,038 Cash flows related to investing activities: Capital expenditures - property, plant and Equipment (186 ) (129 ) Net cash used in investing activities (186 ) (129 ) Cash flows related to financing activities: Principal payments on long-term debt (108 ) (107 ) Purchase of treasury shares - (804 ) Cash dividend (348 ) - Purchase of stock options (772 ) - Proceeds from exercise of stock options 7 - Net cash used in financing activities (1,221 ) (911 ) Net decrease in cash and cash equivalents (920 ) (2 ) Cash and cash equivalents at beginning of period 4,879 4,104 Cash and cash equivalents at end of period $ 3,959 $ 4,102 See notes to consolidated financial statements - 5- NOTES TO
